[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On February 24, 1999 plaintiff filed his "Motion for Reference to Three Referees" (103).
On May 26, 1999 the following order was entered:
    "The foregoing motion having been considered, it is hereby denied and ordered that the above entitled matter be referred to the Honorable J. Reynolds, Judge Trial Referee for all further proceedings, including hearing, decision and judgment."
The undersigned received a copy of the above quoted order on June 28, 1999. CT Page 8783
The instant motion cites Conn. Gen. Stat. §§ 13a-76 and52-434(a)(b) and § 430 of the Practice Book as the predicate for "all further proceedings, including hearing decision and judgment."
Joseph S. Cambino, Barbara L. Cambino, Frank Cambino and Linda Cambino filed their "Appeal From Assessment of Damages and Benefits by the Commissioner of Transportation" (102) on January 13, 1999, "claiming to be aggrieved by the assessment . . . by the commissioner" (C.G.S. § 13a-76.)
A preliminary meeting will be held on July 27, 1999 at 2:30 P.M., Room 7A, 235 Church Street, New Haven for the attorneys and the court to set a time and place of a hearing to meet the mandate required by statute and to agree on exchange of appraisal reports.
John N. Reynolds Judge Trial Referee
Copy to:
Attorney Robert T. Morrin Department of Transportation P.O. Box 317546 Newington, CT 06131-7546
Craig B. Henrici, Esq. 150 South Main Street Wallingford, CT 06492
Michele L. Daley, Esq. 357 Whitney Avenue New Haven, CT 06511
Anthony Jannotta, Esq. c/o Richard Blumenthal, Esq. Attorney General 55 Elm Street P.O. Box 120 Hartford, CT 06141-0120
No other appearance in file for interested parties. Please notify anyone needed as I CT Page 8784 will be on vacation until 7/26/99